Citation Nr: 1715330	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-37 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical spinal stenosis, claimed as thoracic and cervical spine disability.

2.  Entitlement to service connection for residuals of kidney cancer, to include as due to exposure to herbicides and contaminated water.

3.  Entitlement to service connection for a pulmonary disability, including bronchitis, chronic obstructive pulmonary disease, and asthma.  


REPRESENTATION

Appellant represented by:	Richard K. Hurley, Jr., Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife
ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966 in the United States Marine Corps.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, inter alia, entitlement to service connection for cervical spinal stenosis, residuals of kidney cancer, and pulmonary disability. 

The Veteran provided testimony at a hearing before personnel at the RO in August 2009, and before a Veterans Law Judge (VLJ) in April 2011.  Transcripts from both hearings have been associated with the claims file.  

In November 2011 and March 2015, the Board remanded the claims for further development.  

The entire appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2011, a hearing was held before a VLJ.  The VLJ who presided at this hearing has since left the Board, and the Veteran was informed in an October 2016 letter of his right to present testimony at another hearing before a VLJ.  The Veteran failed to respond within 30 days.  However, in March 2017, the Veteran, through his representative, requested a video teleconference hearing before the Board.  Notwithstanding the 30 day deadline given in the October 2016 letter, the Board will exercise its discretion and afford the Veteran an opportunity for another hearing.  38 C.F.R. § 3.103(c)(1) (2016) ("Upon request, a claimant is entitled to a hearing at any time on any issue involved within the purview of part 3 of this chapter....").  A remand is therefore warranted to schedule the requested hearing.  38 C.F.R. 20.704 (2016).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board, with appropriate notice as to the date, time, and location of the hearing. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

